Exhibit 10

 

QUAD/GRAPHICS, INC.
SYNERGY REWARDS PROGRAM

 

This Synergy Rewards Program (this “Program”) constitutes an Award pursuant to
the Quad/Graphics, Inc. 2010 Omnibus Incentive Plan (the “Plan”).  Capitalized
terms not defined in this Program shall have the respective meanings assigned to
them in the Plan.  This Program shall be effective as of July 2, 2010, subject
to approval by the Company’s shareholders.

 

Section 1.                                          Purpose

 

The purpose of this Program is to provide a system of incentive compensation for
selected leaders and team members of Quad/Graphics, Inc. (the “Company”) that
will encourage and reward the achievement of expected synergy savings following
the Company’s acquisition of World Color Press Inc. and, thereby, increase
shareholder value.

 

Section 2.                                          Participation; Eligibility

 

The individuals selected by the Compensation Subcommittee (as defined below)
shall be participants in this Program.  The intent is that the participants will
be the integration and business leaders and team members of the Company expected
to dedicate at least 50% of their time to integration leadership and be
instrumental in achieving expected synergy savings.

 

Participants must be employed by the Company on December 31, 2012 to be eligible
for an award.  An individual will cease to be considered a participant on the
date on which such individual’s employment with the Company terminates
(regardless of the reasons for, or timing of, such termination), and such
individual will not be entitled to receive any payment under this Program.  No
prorated awards will be considered in the event of a participant’s resignation,
retirement or termination with or without cause.

 

Notwithstanding the foregoing, the maximum bonus described in Section 4 shall be
available only to a participant during the entire period July 2, 2010 through
December 31, 2012.  The Compensation Subcommittee in its sole discretion may
elect to award a pro rated bonus to a former participant in the event of such
participant’s termination as a result of death or Disability or in the event
that a participant is removed from the Program at the discretion of the
Compensation Subcommittee even though remaining employed by the Company.  In
addition, the Compensation Subcommittee may in its discretion add a new
participant after July 2, 2010.  Such bonus (if any) for such participant shall
be paid in the same manner and at the same time as bonuses to participants
pursuant to Section 4 of this Program, but shall not exceed the amount pro rated
to reflect the period of time in which the person was a participant during the
thirty (30)-month period of the Program.  “Disability” shall mean a
participant’s long-term disability within the meaning of the long-term
disability insurance plan or program of the Company then covering the
participant, or in the absence of such a plan or program, as determined by the
Compensation Subcommittee.

 

--------------------------------------------------------------------------------


 

Section 3.                                          Administration

 

This Program shall be administered by the Compensation Subcommittee, which shall
have the full discretionary authority to:

 

·                                          Determine the amount of Annualized
Synergy Savings (as defined below) achieved and Net Costs to Achieve Synergies
(as defined below).

 

·                                          Determine and designate the
participants to whom awards are made.

 

·                                          Interpret this Program.

 

·                                          Prescribe, award, and rescind any
rules and regulations or procedures necessary or appropriate for the
administration of this Program.

 

·                                          Make such other determinations and
take such other actions as required or permitted by the Plan or that it deems
necessary or advisable in the administration of this Program.

 

The “Compensation Subcommittee” shall mean the committee designated from time to
time by the Committee or the Board to, among other things, discharge the
responsibilities of the Committee and the Board with respect to compensation
that is intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Internal Revenue Code of 1986, as amended.

 

Section 4.                                          Bonus Entitlement;
Calculation; Payment

 

4.1                                 Bonus Entitlement.  If Annualized Synergy
Savings achieved after the Company’s acquisition of World Color Press Inc. and
maintained as of December 31, 2012 are at least $175,000,000, as determined by
the Compensation Subcommittee in its sole discretion, each participant shall be
eligible to receive a cash bonus under this Program in the first quarter of
2013.  “Annualized Synergy Savings” shall be defined, consistent with
presentations previously made by management to the Committee and the Board of
Directors, as savings resulting from simplified, more efficient and/or reduced
expenses of the combined Quad/Graphics and World Color Press Inc. net of related
expense increases, which are believed to be sustainable.  It shall not include
savings achieved within the combined companies which could have been achieved at
Quad/Graphics as a stand-alone company, and it shall not include one-time costs
incurred to achieve such synergies (except to the extent costs are specifically
dealt with).  For illustration, a sample of synergy and cost reporting was
shared with the Committee and Board at the June 24, 2010 Board of Directors
meeting.  The status of Annualized Synergy Savings shall be reported to the
Compensation Subcommittee no less than quarterly, accompanied by adequate
supporting information, and the Compensation Subcommittee shall retain full
discretion to resolve or interpret any issues which may arise in computing such
savings and associated costs.  Final decisions shall be measured and made as of
December 31, 2012.

 

4.2                                 Bonus Calculation.  The amount of each
participant’s cash bonus, if any, shall be a multiple of the participant’s
Short-Term Incentive Target (as defined below), subject to adjustment for
recognizing the Net Costs to Achieve Synergies target as provided below.  The
applicable multiple shall correspond to the amount of Annualized Synergy Savings
achieved and maintained as of December 31, 2012 as set forth in the following
table.

 

2

--------------------------------------------------------------------------------


 

Annualized Synergy Savings

 

Bonus Amount

 

 

 

$175,000,000

 

1.0X Short-Term Incentive Target

 

 

 

$200,000,000

 

1.5X Short-Term Incentive Target

 

 

 

$225,000,000

 

2.0X Short-Term Incentive Target

 

 

 

$250,000,000

 

2.5X Short-Term Incentive Target

 

 

 

$275,000,000

 

3.0X Short-Term Incentive Target

 

 

 

$300,000,000

 

3.5X Short-Term Incentive Target

 

 

 

$325,000,000 and above

 

4.0X Short-Term Incentive Target

 

The amount of any bonuses to be paid under this Program shall be subject to
adjustment based on Net Costs to Achieve Synergies, as follows:

 

·                                          If Net Costs to Achieve Synergies
exceed the dollar amount of the Annualized Synergy Savings achieved, the
Compensation Subcommittee may decrease the amount of the bonuses otherwise to be
paid under this Program by up to 25%.

 

·                                          If Net Costs to Achieve Synergies are
less than the dollar amount of the Annualized Synergy Savings achieved, the
Compensation Subcommittee may increase the amount of the bonuses otherwise to be
paid under this Program by up to 25%.

 

“Net Costs to Achieve Synergies” shall be defined, consistent with presentations
previously made by management to the Committee and the Board, as net costs
incurred directly as a result of achieving synergies or efficiencies as the
operations of Quad/Graphics and World Color Press Inc. are combined.  Examples
of items included in Net Costs to Achieve Synergies would be plant closure
costs; net proceeds from sales of plants; new equipment purchases
(depreciation); employee costs associated with departure; moving costs for
equipment and the like; and the cost to the Company of bonuses paid under this
Program.  The status of Net Costs to Achieve Synergies shall be reported to the
Compensation Subcommittee no less than quarterly, accompanied by adequate
supporting information, and the Compensation Subcommittee shall retain full
discretion to resolve or interpret any issues which may arise in computing such
costs.  Final decisions shall be measured and made as of December 31, 2012.

 

A participant’s “Short-Term Incentive Target” shall mean the dollar amount of
such participant’s annual cash incentive compensation award target under the
Company’s incentive compensation program calculated at the Target (or ‘B’) rate
and in effect during the period from the effective date of this Program through
December 31, 2012, annualized, in the case of any partial-year target, and
determined using a weighted average in the event that any changes to the target
occur during such period (whether attributable to a change in the percentage of
the participant’s base salary used to determine the target, a change in the
participant’s base salary or any other reason).

 

3

--------------------------------------------------------------------------------


 

4.3                                 Payment.  Any bonuses that become payable
under this Program shall be paid in cash by the Company to the participants on
or before March 15, 2013.

 

4.4                                 Certification.  The Compensation
Subcommittee shall certify in writing as to the achievement of Annualized
Synergy Savings and recognition of Net Costs to Achieve Synergies used to
determine the amount of bonuses under this Program.

 

4.5                                 Overall Limit on Amount of Individual
Awards.  Notwithstanding anything to the contrary in this Program, in no event
shall an individual bonus payment under this Program be made to a participant to
the extent such payment would cause the limitations set forth in Section 6(c) of
the Plan to be exceeded.

 

4.6                                 Contingency on Bonus Pool Funding. 
Notwithstanding anything to the contrary in this Program, all individual bonus
payments under this Program to the Covered Employees (as defined in the Synergy
Rewards Program Bonus Pool (the “Pool”)) shall be contingent on the funding of
the bonus pool as set forth in the Pool, and shall be subject to the individual
and aggregate maximum amounts payable as established by the Pool.

 

Section 5.                                          General Provisions

 

5.1                                 Amendment and Termination.  The Company
shall have the right by action of the Compensation Subcommittee to amend or
terminate (in whole or in part) this Program at any time and in any manner. 
Unless earlier terminated by the Company, this Program shall expire on March 15,
2013 and become non-operational from that date forward.

 

5.2                                 Interpretation.  The Compensation
Subcommittee shall interpret and make all required determinations under this
Program in its sole discretion, and such interpretations and determinations
shall be final and binding on all participants.

 

4

--------------------------------------------------------------------------------


 

QUAD/GRAPHICS, INC.
SYNERGY REWARDS PROGRAM
BONUS POOL

 

This Synergy Rewards Program Bonus Pool (the “Pool”) is part of the Synergy
Rewards Program (the “Program”) under the Quad/Graphics, Inc. 2010 Omnibus
Incentive Plan (the “Plan”).  Capitalized terms not defined in this Pool shall
have the respective meanings assigned to them in the Program.  This Pool shall
be effective as of July 2, 2010, subject to approval by the Company’s
shareholders.

 

Section 1.                                          Purpose

 

The purpose of this Pool is to set forth the performance goal and other
requirements that must be met for bonuses under the Program to be paid to the
individuals listed in Exhibit A hereto (the “Covered Employees”).

 

Section 2.                                          Administration

 

This Pool shall be administered by the Compensation Subcommittee, which shall
interpret this Pool and make such determinations and take such other actions
with respect to this Pool as are required to qualify compensation paid pursuant
to the Program to Covered Employees  who are subject to the limitations of
Section 162(m) of the Internal Revenue Code of 1986, as amended
(“Section 162(m)”), as “performance-based compensation” within the meaning of
Section 162(m), subject to the terms and conditions of the Program and the Plan.

 

Section 3.                                          Bonus Pool

 

4.1                                 Amount of Pool.  If the Company’s cumulative
EBITDA (as defined below) for 2011 and 2012 is positive, an amount equal to 3.5%
of such cumulative EBITDA (the “Bonus Pool Amount”) will become available for
payment to the Covered Employees of bonuses under the Program.  The maximum
amount payable from the Pool to each individual Covered Employee shall equal
five times such Covered Employee’s Short-Term Incentive Target; provided that,
if the aggregate maximum amount payable from the Pool to all Covered Employees
as so determined exceeds the Bonus Pool Amount, each Covered Employee’s maximum
amount shall be reduced to an amount equal to the product of (i) the Bonus Pool
Amount multiplied by (ii) a fraction, the numerator of which is the Covered
Employee’s individual maximum amount prior to any reduction and the denominator
of which is the aggregate maximum amount payable to all Covered Employees from
the Pool prior to any reduction.  Subject to such maximum amounts, the amount
actually paid to any Covered Employee will be determined pursuant to the terms
of the Program.  Any difference between the maximum amount payable to a Covered
Employee from the Pool and the amount actually paid to the Covered Employee
pursuant to the terms of the Program shall not increase the amount paid to any
other Covered Employee.

 

4.2                                 EBITDA.  “EBITDA” shall mean the Company’s
EBITDA, or its substantial equivalent, as disclosed in the Company’s Annual
Reports on Form 10-K filed with the Securities and Exchange Commission for the
years ending December 31, 2011 and December 31, 2012.

 

5

--------------------------------------------------------------------------------


 

4.3                                 Certification.  The Compensation
Subcommittee shall certify in writing as to the achievement of EBITDA used to
determine the maximum amount of bonuses available to the Covered Employees under
this Pool and the Program.

 

4.4                                 Overall Limit on Amount of Individual
Awards.  Notwithstanding anything to the contrary in this Pool or the Program,
in no event shall an individual bonus payment under the Program be made to a
Covered Employee to the extent such payment would cause the limitations set
forth in Section 6(c) of the Plan to be exceeded.

 

6

--------------------------------------------------------------------------------


 

Exhibit A

 

Covered Employees

 

1.                                       President and Chief Executive Officer

 

2.                                       Executive Vice President of
Manufacturing and Operations and President of Europe

 

3.                                       Executive Vice President and President
of Magazines and Catalogs

 

4.                                       President of Retail, Directories, Books
and Canada

 

5.                                       President of Direct Mail

 

6.                                       Vice President and General Counsel

 

--------------------------------------------------------------------------------